Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2018 and 4/15/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highest priority" in claims 1-3 and 9-10 are a relative term which renders the claim indefinite.  
Claims 1, 9 and 10 recites the limitation "the highest priority" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “a delivery assistance method that is executed by a delivery assistance device that assists in an operation of a delivery service in which an inside of a vehicle, a building, or a facility used by a user is designated as a delivery destination of luggage, the delivery assistance method comprising: registering, a plurality of candidates as delivery destinations of the luggage and priorities for the candidates; and deciding an alternative delivery destination from among the candidates based on the priorities when the luggage is not able to be delivered to a delivery destination with the highest priority among the delivery destinations, the delivery destination with the highest priority being designated by the user.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by one or more processors”, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “registering” and “deciding” in the context of this claim 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “storage unit”, “a registration unit”, “decision unit”, “delivery assistance device” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining the destination for delivery) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 9 and 10 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8 further describe the identified abstract idea. In addition, the limitations of claims 2-3 and 8 define how the delivery destination of the luggage is determined which further describes the abstract idea. The generic computer component of claims 4-7 (registration unit, storage unit, transmission unit) merely serve as the generic computer component and the functions performed by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “registration unit”, “delivery destination decision unit” and “transmission unit” in claims 1 and 5-7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highest priority" in claims 1-3 and 9-10 is a relative term which renders the claim indefinite. 
Claims 1, 9 and 10 recite the limitation "the highest priority" in lines 9, 8 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the delivery of the luggage" in line 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
The term "high priority" in claim 6 is a relative term which renders the claim indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbs et al. referred herein as Tibbs (U.S. Patent Application Publication No. 2016/0071051) in view of Walker (U.S. Patent Application Publication No. 2009/0265248).

As to claims 1, 9 and 10, Tibbs teaches a device, method and a non-transitory computer readable medium comprising:
registering, in a storage unit, a plurality of candidates as delivery destinations of the package and priorities for the candidates; (para 40, the system registers multiple destinations for delivery of the package)
deciding an alternative delivery destination from among the candidates based on the priorities when the package is not able to be delivered to a delivery destination with the highest priority among the delivery destinations, the delivery destination with the highest priority being designated by the user.(para 40, the package is redirected to an alternate delivery location)
Tibbs does not teach that the package is luggage. 
However, Walker teaches shipping luggage to destinations (para 11 and 25)
Tibbs teaches shipping packages from one destination to another using a computing device.
The sole difference between Tibbs and the claimed subject matter is that Tibbs does not disclose shipping luggage. 
Walker discloses shipping luggage from one destination to another using a computing device.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the luggage of Walker for the

Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As to claim 4, Tibbs in view of Walker teach all the limitations of claim 1 as discussed above. 
Tibbs further teaches:
wherein that the registration unit registers, in the storage unit, the candidates and the priorities for the respective candidates set using a terminal of the user in advance regardless of a request for delivery of package. (para 12, show that the user specifies destinations for delivery)
As to claim 5, Tibbs in view of Walker teach all the limitations of claim 1 as discussed above.
Tibbs further teaches:
wherein the registration unit registers, in the storage unit, the candidates and the priorities for the respective candidates set via a terminal of the user when the delivery of the package is requested. (para 38, 42 and fig. 3, after scheduling the delivery of the package the system notifies the user to select an alternate delivery destination)
As to claim 6, Tibbs in view of Walker teach all the limitations of claim 1 as discussed above. 
Tibbs further teaches:
a transmission unit configured to transmit an inquiry to the terminal of the user, the inquiry prompting registration of a candidate for an alternative delivery destination having a next high priority after the priority of the delivery destination designated by 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbs et al. referred herein as Tibbs (U.S. Patent Application Publication No. 2016/0071051) in view of Walker (U.S. Patent Application Publication No. 2009/0265248), further in view of OZ et al. referred herein as Oz (U.S. Patent Application Publication No. 2018/0240067).

As to claim 7, Tibbs in view of Walker teach all the limitations of claim 6 as discussed above. 
Tibbs and Walker do not teach:
wherein the transmission unit transmits the inquiry to the terminal of the user, when the inside of the vehicle is designated as the delivery destination of the package and the vehicle has moved from a designated place within a predetermined time before a scheduled delivery date and time of the package.
However, Oz teaches:
wherein the transmission unit transmits the inquiry to the terminal of the user, when the inside of the vehicle is designated as the delivery destination of the package and the vehicle has moved from a designated place within a predetermined time before a 
It would have been obvious to one having skill in the art at the effective filling date of the invention to deliver to a vehicle in Tibbs in view Walker as taught by Oz. Motivation to do so comes from the knowledge well known in the art that doing so will make the shipping system convenient and user friendly. 
As to claim 8, Tibbs in view of Walker teach all the limitations of claim 1 as discussed above.
Tibbs in view of Walker do not teach:
wherein the candidates include the inside of the vehicle owned by a family member of the user or the inside of the vehicle owned by a friend of the user.
However, Oz teaches:
wherein the candidates include the inside of the vehicle owned by a family member of the user or the inside of the vehicle owned by a friend of the user. (para 58, 118 and 120, the package is delivered to a vehicle. Examiner interprets that “vehicle owned by a family member of the user or the inside of the vehicle owned by a friend of the user” is a non-functional descriptive language see MPEP 2112.05 (II))
It would have been obvious to one having skill in the art at the effective filling date of the invention to deliver to a vehicle in Tibbs in view Walker as taught by Oz. Motivation to do so comes from the knowledge well known in the art that doing so will make the shipping system convenient and user friendly.

Allowable Subject Matter


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ZEINA ELCHANTI/Examiner, Art Unit 3628